DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 87, 91 – 92, 109 and 113 – 125 are pending and unchanged in this application. Applicant's arguments filed on April 21, 2022 have been entered and considered. Further, after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Pridoehl in view of Kurihara and Orr, as detailed in Office action dated January 14, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 87, 91 – 92, 109 – 115, 117 – 122, 124 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Pridoehl et al. US 2014/0134335 A1 (Pridoehl) in view of Kurihara et al. US 6,051,175 (Kurihara) and further in view of Kanada US 2015/0039113 A1 (Kanada). 

Considering claims 87, 92, 109 – 115, 118 – 122 and 125, Pridoehl teaches filaments for applications such as printing in extrusion-based 3D printers, wherein said filament is melted in the printing head and is then applied as print to give a 3D object. The filament contains a thermoplastically processable material. The polymer filaments comprise a thermoplastically polymeric matrix material, such as polycarbonate [0077] and fillers [0042]. Further, Pridoehl teaches at [0046] that downstream of the extrusion process in the subsequent extrusion-based 3D printing process, the coating thus applied to the filaments in essence remains on the surface of the printed strands or filaments; thus, teaching that the product of the 3D extrusion is a filament or strand. Furthermore, although Pridoehl teaches the use of filler particles in the composition of the filament; it does not recognize that at least some fraction of said particles have high aspect ratio and that they have a predetermined orientation with respect to a longitudinal axis of the continuous filament. However, Kurihara teaches a filament or filament assembly composed of a thermotropic liquid crystal polymer, includes the step of melt extruding a thermotropic liquid crystal polymer through an orifice nozzle into a high-speed fluid to thereby hold filaments spun right under the spinning nozzle at a high temperature, so that the filaments are taken up at a high draft ratio by the frictional force of the high-speed fluid [Abstract]. Further, Kurihara teaches that a filler may be added to the thermotropic liquid crystal polymer in order to improve the heat resistance and mechanical properties thereof. The filler may be fibrous or particulate or a mixture of fibrous and particulate materials. Examples of the fibrous reinforcements include inorganic fibers such as glass, silicon carbide; and carbon fibers [Col. 8, 37 – 45]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to select a Kurihara’s carbon fibers or silicon carbide fibers (both known to have high aspect ratios,(higher than 10)) as the filler material in Pridoehl’s  when it is desired to provide the filament with improved the heat resistance and mechanical properties. 
Moreover, the combination Pridoehl-Kurihara does not recognize that at least some fraction of the high aspect ratio particles have a helical orientation comprising a circumferential component and a longitudinal component with respect to the longitudinal axis, the circumferential component being imparted by rotation of a deposition nozzle and the longitudinal component being imparted by translation of the deposition nozzle. However, Kanada teaches a method for printing 3D objects with directions when each portion of a 3D object has its natural direction in a layered 3D-printing process, by using needle-style-nozzle printing-method or rotatable-nozzle printing method [Abstract]. Further, Kanada teaches at [0005] that the method of the disclosure overcomes the restrictions of conventional 3D printers on print directions. The heads of conventional 3D printers can move vertically. However, because the nozzles have certain widths. If printing with steep direction, i.e., moving up or down, the nozzle may collide with previously printed layers, the nozzle must be apart from the layers, and it is not possible to print exactly and thickly as shown in FIG. 1(d). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to select Kanada’s method of rotatable nozzle in Pridoehl’s process when it is desired to 3D print a objects and overcome the restrictions of conventional 3D printers on print directions.  
As to the limitations requiring that the high aspect ratio particles are at least, or highly aligned along the longitudinal axis of the continuous filament; and the limitations requiring that 40 or 60 % the high aspect ratio particles have a helical orientation; these are considered to be inherently present in the 3D printed filament. Support for said expectation is found in the use of same materials (same thermoplastic and or thermoset polymers, and use of the same filler i.e. carbon fibers and or silicon carbide fibers having high aspect ratio); the use of the same process (3D extrusion printing using rotatable nozzle and translational positioning of the deposition nozzle. 
As to the limitations in claims 87 and 109 requiring that over an entire length of the continuous filament, at least some fraction of the high aspect ratio particles have a helical orientation comprising a circumferential component and a longitudinal component with respect to the longitudinal axis, the circumferential component being imparted be continuous rotation of a deposition nozzle and the longitudinal component being imparted by continuous translation of the deposition nozzle; as noted above, Kanada teaches a method for printing 3D objects with directions when each portion of a 3D object has its natural direction in a layered 3D-printing process, by using needle-style-nozzle printing-method or rotatable-nozzle printing method [Abstract]. Therefore, the two new limitations are also rendered obvious by the cited prior art.   

Considering claims 91, 117 and 124, Kurihara teaches at [Col. 16, 17 – 19] that the matrix further comprises slow curing resins, such as epoxy resins having low curing agent contents and unsaturated polyester resins.

Claims 116 and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Pridoehl et al. US 2014/0134335 A1 (Pridoehl) in view of Kurihara et al. US 6,051,175 (Kurihara) and further in view of Kanada US 2015/0039113 A1 (Kanada) and Cohen et al. WO 2015/000529 A1 (Cohen). US 2016/0062258 A1 is used herein as equivalent Cohen’s document. 

Considering claims 116 and 123, Pridoehl in view of Kurihara and Kanada is relied as set forth above in the rejection of claims 109 and 87. Further, said prior art does not teach that the filler comprises clay platelets. However, Cohen teaches ink composition comprising clay platelets [Abstract]. Further, as Pridoehl and Cohen are both directed to ink compositions, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results. In this case, the both compositions are taught to comprise filler materials for the same purpose. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to substitute (at least partially) Pridoehl’s filler material with Cohen’s clay platelets motivated by the desire to produce a filament comprising filler in addition to the matrix forming polymer. 
    
Response to Arguments 

Applicant's arguments filed on April 21, 2022 have been entered and considered. Further, after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Pridoehl in view of Kurihara and Orr, as detailed in Office action dated January 14, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments filed on April 21, 2022 have been fully considered, but they are moot in view of the new grounds of rejection presented above.  

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789